USCA11 Case: 20-11845      Date Filed: 09/01/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11845
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GREGORY DONELL EATMON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 7:08-cr-00133-RDP-HNJ-1
                   ____________________
USCA11 Case: 20-11845             Date Filed: 09/01/2022         Page: 2 of 3




2                          Opinion of the Court                     20-11845


Before WILSON, ROSENBAUM, and JILL PRYOR, Circuit Judges.
PER CURIAM:
       In 2019, Gregory Donell Eatmon, a federal prisoner, filed a
motion for a sentence reduction under § 404(b) of the First Step Act
of 2018. Pertinent here, he requested an amended judgment reduc-
ing his term of imprisonment because of intervening changes to
the Sentencing Guidelines. The district court denied the motion.
The court found that Eatmon was eligible for a sentence reduction
but declined to exercise its discretion based on Eatmon’s “extensive
disciplinary record while in federal prison.” Doc. 57 at 2. 1 Eatmon
appealed, and we affirmed.
       The United States Supreme Court vacated our judgment in
this case and remanded for further proceedings in light of its opin-
ion in Concepcion v. United States, 142 S. Ct. 2389 (2022). See Eat-
mon v. United States, 142 S. Ct. 2899 (2022). Concepcion held that
“the First Step Act allows district courts to consider intervening
changes of law or fact in exercising their discretion to reduce a sen-
tence pursuant to the First Step Act.” 142 S. Ct. at 2404. And, be-
cause district courts must “consider nonfrivolous arguments pre-
sented by the parties, the First Step Act requires district courts to
consider intervening changes when parties raise them.” Id. at 2396.
Concepcion instructs that district courts ruling on First Step Act


1 “Doc.” numbers refer to the district court’s docket entries.
USCA11 Case: 20-11845         Date Filed: 09/01/2022     Page: 3 of 3




20-11845                Opinion of the Court                         3

motions bear the “standard obligation to explain their decisions,”
and accordingly must give a “brief statement of reasons” to
“demonstrate that they considered the parties’ arguments.” Id. at
2404. Here, the district court failed to indicate that it considered or
was permitted to consider intervening changes to the Sentencing
Guidelines. Id. at 2396, 2404. Accordingly, we vacate the judgment
of the district court and remand this case for further consideration
in light of Concepcion.
       VACATED and REMANDED.